For the reasons set forth in the petition for a rehearing in this case, and the authorities cited therein, I think the petition should be granted and a rehearing ordered. I call special attention to the contention of petitioners that service was acquired upon the General Gas  Electric Corporation by service upon Coit and Costello, officers, agents, and employees of the Broad River Power Company, a corporation authorized to do business in this State, and an alleged agent of the General Gas  Electric Corporation. In this connection, and as supporting petitioners' contention, attention is called to the following cases: Ideal Theatre v.Southern Enterprises, Inc., 132 S.C. 352, 128 S.E., 166;Calhoun Mills v. Black D. Collieries, 112 S.C. 332,99 S.E., 821; Brabham v. Southern Express Company, 124 S.C. 157,159, 117 S.E., 368.